Citation Nr: 0617842	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to March 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Portland RO.  In February 2006, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A copy of this transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional 
development is needed prior to its adjudication of the claim.  
The veteran's most recent VA examination was in February 
2003.  The examination, as well as treatment records, reflect 
the veteran also has a diagnosis of alcohol dependence.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that VA regulations require that, unless the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability, here PTSD, can be distinguished from 
any other diagnosed psychiatric disorders, e.g., alcohol 
dependence, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  In this regard, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  Here, a VA examination is 
appropriate to determine whether the veteran's alcohol 
dependence is a feature of his PTSD and, if not, to 
distinguish symptoms associated with that disorder from his 
PTSD.  

The record reflects that the veteran has been receiving 
treatment from a VA facility.  The record does not include 
any treatment records since November 2002.  VA medical 
records are considered part of the record on appeal, as they 
are within VA's constructive possession, and must be 
considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In 
light of these provisions, the veteran should be advised to 
submit relevant evidence that is in his possession.  Also, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include regarding 
degree of disability and effective date of disability).  
Here, the veteran has not been provided notice regarding the 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran to 
submit relevant evidence in his 
possession (not already of record) that 
relates to his claim for an increased 
rating for PTSD.  The veteran should also 
be provided notice regarding the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra. 

2.  The RO should obtain the veteran's VA 
treatment records for PTSD since November 
2002 and associate them with the claims 
file.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the extent and severity of 
his service-connected PTSD.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should report 
all findings in detail, and indicate 
whether the veteran's alcohol dependence 
is a factor in his PTSD.  If it is not, 
he should distinguish, to the extent 
possible, between the social and 
industrial impairment due to PTSD, and 
impairment due to alcoholism or any other 
potentially co-existing mental disorder.  
It is also requested that the examiner 
assign a Global Assessment of Functioning 
score attributable solely to the 
veteran's PTSD, and explain the 
significance of the score.  The examiner 
must explain the rationale for all 
opinions given.  

4.  The RO should then review the claim 
for an increased rating for PTSD.  If 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



